DETAILED ACTION
This Office Action is in response to Application 16/624,010 filed on December 18, 2019.  
Claims 1 – 20 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant submitted one information disclosure statement (IDS). The information disclosure statement (IDS) submitted on May 20, 2020 was filed after the mailing date of the Application
16/624,010 on December 18, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on February 11, 2020 have been received.

Priority
 Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.

Drawings
The drawings filed on December 18, 2019 are accepted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 & 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US Pat. 10,725,290), in view of Solgaard (US Pub. 2018/0319110). 

Regarding claim 1, Fan teaches: 
 an method for creating metadevices (Abstract), the method comprising:
 receiving, at a computing device, one or more boundary conditions for a metadevice (Fig 38, Basic Parameter Input, col 38, ln 47 – 59; col 47, ln 6 – col 48, ln 48); 
processing, with an inverse-design algorithm stored in a memory of the computing device, the one or more boundary conditions to generate a metadevice structure design that satisfies the one or more boundary conditions (col 16, ln 58, col 17, ln 7); 
creating, by the additive manufacturing device,  metadevice that satisfies the one or more boundary conditions (col 19, ln 60 - col 20, ln 14).




Fan teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image1.png
    711
    571
    media_image1.png
    Greyscale



FIG. 38 illustrates an example of an optimization process, in accordance with various
embodiments. In accordance with a number of embodiments, a device (e.g., metasurface) is optimized
using two processes, the first is a topology optimization and the second is boundary optimization. For
example, the topology optimization includes solving Maxwell's equations and producing an output
electromagnetic wave state for a given input design and input electromagnetic wave condition. The
fabricatable
(by imposing the fabrication tolerance into the optimization) design yielding an ideal output
electromagnetic wave state.


Further, in various specific embodiments, a device (e.g., that is or includes a metasurface) is
used in and/or to form dynamic devices. Notably, materials with optical properties that are reconfigured
can be incorporated directly into the metasurfaces to reconfigure their optical response. These include,
as examples, phase change materials (such as GST and vanadium dioxide), which have optical
responses that can be modified as a function of electrical, mechanical, or thermal stimulus, electrooptic
materials (such as bulk semiconductors/thin film semiconductors/2D materials/transparent
conductive oxides with tunable carrier concentrations; electrochemical materials that reconfigure as a
function of chemical composition; liquid crystal tuning, magnetic field tuning, and MEMS tuning). As
such, devices can be made that can dynamically steer or route light on chip and in free space, change
focal point position in the case of a lens, serve as dynamically tunable filters/modulators/phase plates,
dynamic holographic surfaces, etc. Further, devices can be integrated with active on-chip devices,
such as modulators, detectors, and sources, to produce systems with hybrid optoelectronic
capabilities.

 It may also be helpful to appreciate the context/meaning of the following terms. Geometric
structure refers to or includes a material having a geometric shape and/or size defined by same wavelength and/or sub-wavelength dimension(s), such as in a resonator and/or as in a device or
component with geometry-dependent optical properties. A geometric structure can be a photonic
structure or element used for providing refractive or reflective properties. In some embodiments, the

material, such as materials having a refractive index that is greater than two and/or materials that are
not primarily metallic. As an example, the geometric structures can include a pattern etched into a
dielectric or semiconducting material. The geometric structures are designed using the above described
iterative-based topology optimization and are not constrained to a specific topology. Nanostructure refers to or includes a geometric structure with at least one dimension across the structure that is less than a micron. Device component refers to or includes at least one layer of geometric structures, where one or more layers include a geometric layout of one or more geometric structures and that are stacked to form the device component. Each device component can be a dielectric or semiconducting film(s) arranged on the flat substrate (e.g., each of the plurality device components are arranged on the flat substrate). The plurality of device components forming the apparatus can support a plurality of optical modes which include inter-mode and intra-mode coupling that is mediated by the bouncing of light between different vertical interfaces of the layers of the device components. In various specific embodiments, the plurality of device components provide at least 3 round trips of light bouncing. Example device components can include lens, polarizers, beam splitters, wave plates, phase plates, filters, mirrors, retroreflectors, beam-shapers, holographic plates, gratings, prisms, or achromatic lenses and/or, deflectors, among other optical elements. Layer refers to or includes a material with a region thereof formed uniformly or with a thickness of one or more materials as exemplified in a device component having multiple layers forming a thickness dimension of the device component. Microstructure refers to or includes a structure, such as in a device component, with at least one dimension that is of a magnitude order of a micron. Periodic device and/or apparatus refers to or includes a device and/or apparatus (having multiple device components as above) formed of periodic structures, such as device components with geometric structures of a periodic pattern (e.g., device components with regularly arranged layers). For example, a periodic device and/or apparatus is

includes a device and/or apparatus formed of aperiodic structures, such as devices components
formed of different geometric structures in an aperiodic pattern. Metasurface refers to or includes
optical hardware and/or a device that is configured to control a magnitude and phase response to light
based on geometric design of the metasurface (e.g., film, rigid or flexible, and/or other
insulative/(semi-)conductive substance providing desired optical properties). Optical properties refers
to or includes an interaction with electro-magnetic radiation of light. Examples of optical properties
include reflection, refraction, diffusion, absorption, and transmission, which can include specific
angles. Optical response refers to or includes optical properties and/or respective efficiencies at
particular wavelengths of light. Topology of a device component refers to or includes a layout of
geometric structures in each layer of the device component (e.g., topology includes various
parameters such as the number of layers, the layout of geometric structures in each layer, the shape
of the geometric structures, dimensions of geometric structures, dimensions of each layer, include
thickness, among other parameters). Continuous profile refers to or includes a topology of the device
component having a range of two or more materials and including mixtures of the two or more
materials. Broadband spectrum refers to or includes a range of wavelengths, an example broadband
spectrum includes the visible light spectrum, near-infrared spectrum, infrared spectrum, and a
combination thereof. Spectral information refers to or includes information relating to or produced by a
spectrum of light. Discrete profile refers to or includes a topology of the device component having two
or more material that is discrete and does not include mixtures of the respective materials, such as the
discrete profile being generated by converting the continuous profile to a binary result. And fabrication
constraints refers to or includes parameters indicative of fabrication tolerance limits (example
parameters include constraints on minimum geometric structure dimensions for fabrication purposes).


In accordance with various embodiments, the device components are optimized using topology
optimization, boundary optimization, or both. Topology optimization sets the number and shape of
elementary geometries (e.g., geometric structures) within a device layout, and boundary optimization
adjusts and/or refines the boundaries of the geometries generated in the topology optimization
process. For example, the edges between boundaries of the device components can be periodically
adjusted by accounting for fabrication constraints during the converging the continuous profile to the
discrete profile. In some embodiments, the topology optimization process effectively generates
geometries that are near the theoretical global optimum with high probability. These geometries are
then used as starting points in the boundary optimization routine, which further refines the geometry as
well as imposes constraints on minimum feature size for fabrication purposes.

Alternatively and/or in addition, the geometric structures are fabricating using a different additive
process. FIGS. 11A-11C illustrate another such fabrication process.
(110) FIGS. 11A-11C illustrate an example of fabricating an apparatus, in accordance with various
embodiments. As illustrated by FIG. 11A, the first layer includes a base layer 1160 with alignment
markers 1162, such as those described above by FIGS. 10A-10E. The material 1166, which can
include the same material 1166 as illustrated by FIGS. 11C-11E, is deposited onto the base layer
1160, as illustrated by FIG. 11B to form the first layer. In various embodiments, the material 1166 is
deposited onto the base layer 1160 as previously described in connection with FIG. 10 and/or attached
using wafer bonding. Examples of wafer bonding include direct, surface activated, plasma activated,
anodic, eutectic, glass frit, adhesive, thermos compression, reactive, and transient liquid phase diffusion
bonding. Next, the material 1166 is patterned and then etched using a wet or dry etching technique.
The etching, in some embodiments, is completely or partially through the material film. The result is a
geometric structure formed of the material 1166 within the first layer, as illustrated by FIG. 11C.

but, Fan does not explicitly disclose the detail of converting the optical structure design into an additive manufacturing compatible file and providing the file to the additive manufacturing device. With respect to claim 1, Fan, more specifically, does not explicitly disclose:
converting, by a processor of the computing device, the metadevice structure design into a file that is compatible with an additive manufacturing device; and 
providing the file of the metadevice structure design to the additive manufacturing device.


However, Solgaard teaches the detail converting the optical structure design into an additive manufacturing compatible file and providing the file to the additive manufacturing device. More specifically, Solgaard teaches:  
converting, by a processor of the computing device, the metadevice structure design into a file that is compatible with an additive manufacturing device (Solgaard: paras [0035] – [0037]); and 
providing the file of the metadevice structure design to the additive manufacturing device (Solgaard: paras [0035] – [0037]).

Specifically, Solgaard teaches (red boxes and underlines are added by Examiner for emphasis):

[0035] Optical devices by 3D printing, while maintaining or exceeding a surface quality of traditional techniques, can make fabrication much faster, scalable, and cheaper. For example, a piano concave or convex lens can cost above $1000 per lens. Whereas, if desired optical properties can be attained using polymers and 3D printing, this part can cost no more than a few dollars/part. Kino-form lenses are 

[0036] An optical part or object can be designed and simulated with suitable materials and wavelengths in a ray tracing software. The shape of the part can be reproduced in a solid modeling computer-aided design tool, or can be directly imported in high resolution setting from the ray tracing software. A file format of the design tool can be converted into a .stl file via high resolution triangulation meshing. A 3D printer software accesses this .stl file and converts the shape into sliced layered sections according to the printer's resolution and stackable 3D lines. These lines/arcs/pattern of droplets/spot of filament formed each layer by various methods, for example, by a filament material laid down via an extrusion
3D printing technology via melting or sintering or a filament material cured in a bath of liquid in a light polymerized 3D printing technology, such as Stereo-Lithography (SLA) printing, laminated object manufacturing, or a drop-on-demand wax printer or nano-scribe. With this part printed, evaluation can be performed as to how well the shape of the 3D printed part compares to the digital file shape. For this analysis, a 3D scanner and a profilometer can be used. After the correct shape is formed, investigation can be performed as to how to smooth the 3D printed surface.

[0037] Once a digital file is ready, a constraint of 3D printing is the layer resolution which makes surfaces and sloping sidewalls stepped with larger dimensions than a desired sub-wavelength resolution. For example in extrusion technologies, a printer head typically lays down lines of polymer next to each other and then cross hatches over the lines. A resolution of the printer derives from the width and height of these lines, so there is a feature resolution (width and length) within a layer, and then there is also a layer resolution (height). Apart from resolution there is also the issue of finite availability of materials as The technologies used for 3D printing involves melting or sintering, extruding, evaporating, or curing a filament material which can be a metal/alloy or a polymer/polymer mixture, or a wax. The different 3D technologies include as follows: Direct Metal Laser Sintering (DMLS), extrusion technologies like Fused Deposition Modeling (FDM) and Fused Filament Fabrication (FFF), roll or lamination technology like Laminated Object Manufacturing (LOM), and polymerization technologies like light polymerization through SLA, or inkjet printing like drop-on-demand technologies.

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to combine the teachings of Fan and Solgaard because Solgaard teaches the
missing detail of converting the optical structure design into an additive manufacturing compatible file and providing the file to the additive manufacturing device.


Regarding claim 2, modified Fan teaches all of the limitations of claim 1. 
Modified Fan further teaches and Fan and Solgaard also teach comprising:
creating, by the additive manufacturing device, the metadevice that satisfies the one or more boundary conditions (Fan: col 19, ln 60 - col 20, ln 14; Solgaard: paras [0035] – [0037]).

Regarding claim 3, modified Fan teaches all of the limitations of claim 2. 
Modified Fan further teaches and Solgaard also teaches wherein:
the additive manufacturing device comprises a three-dimensional printer (Solgaard: paras [0035] – [0037]).	



Regarding claim 4, modified Fan teaches all of the limitations of claim 1. 
Modified Fan further teaches and Fan and Solgaard also teach wherein:
the metadevice comprises an optical metadevice, and wherein the optical metadevice is one of a lens, a polarization splitter, a filter, a bending device, a hologram, a beam-shaping device, an antenna, or an electromagnetic bandgap device (Fan: col 40, ln 62 - col 41, ln 3; Solgaard: para [0035]).
.

Fan teaches specifically (red boxes and underlines are added by Examiner for emphasis):

FIGS. 39A-39M illustrate various examples applications of a device, in accordance with various
embodiments. In various specific aspects, the formed device is used with and/or to form thin film solar
cells, a hyper-spectral imaging system, a dielectric lens, a lens, a thermal management metasurface, a
light emitting device, a fluorescence imaging system, a polarizing lens, a wearable flexible device,
and/or a micro-electro-mechanical system (MEM), among other devices and/or systems.

Regarding claim 13, modified Fan teaches all of the limitations of claim 1. 
Modified Fan further teaches and Fan also teaches wherein:
the one or more boundary conditions include at least one of focal distance, numerical aperture, angle of reflection, gain, directivity, permeability, and permittivity (Fan: col 10, ln 14 -  25).

Fan teaches specifically (red boxes and underlines are added by Examiner for emphasis):

the geometry of the device component 104 is optimized
to have particular optical properties for a particular optical response. For example, the layout of
geometric structures 102 of each layer is designed to provide optical properties for the optical
response. In various embodiments, the device component 104 is configured to control the amplitude
and phase of light in a particular wavelength range and/or over a broad band. In some specific
embodiments, the control includes a deflection angle, such as for a diffraction grating device. Other
example optical properties include reflection, scattering, transmitting, etc.

Regarding claims 14 – 15, modified Fan teaches the method for creating metadevices. Therefore, modified Fan teaches a system for generating metadevices.

Claims 5 – 7 & 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US Pat. 10,725,290), in view of Solgaard (US Pub. 2018/0319110), and in further view of Tsang (US Pub. 2018/0121580). 

Regarding claim 5, modified Fan teaches all of the limitations of claim 1. 
Modified Fan further teaches and Fan also teaches wherein:
aspects of  metadevice structure design are manipulated with vectors (Fan: col 13, ln 42 - 43).

but, modified Fan does not explicitly disclose: 
 metadevice structure design comprises a matrix.

Fan teaches specifically (red boxes and underlines are added by Examiner for emphasis):	
Applying vector identities into EQ. 7, the gradient of FoM to the local permittivity at r.sub.1=(x.sub.1,


However, Tsang teaches wherein:  
	metadevice structure design comprises a matrix (Fig 2a, steps 201 & 202; para [0042] & [0044]; paras [0047] – [0049]).

Tsang teaches specifically (red boxes and underlines are added by Examiner for emphasis):	

    PNG
    media_image2.png
    680
    638
    media_image2.png
    Greyscale


[0042] Process 200 begins at block 201 in FIG. 2A, where parameters or information of a device
containing metamaterials or photonic crystals having periodic structures are received at the computing
system 100. Accordingly, the received parameters and information maps the periodic structures of the
metamaterials or photonic crystals consisting of the periodic arrangement of the cells and a scatterer
in each cell.

[0044] In various embodiments, the parameters or information about the metamaterials or photonic
crystals geometry is provided or input to the computing system 100 by a user, such as via interface
engine 128. In other embodiments, the parameters or information about the metamaterials or photonic
crystals may be extracted from a data store or from a design automation computing system, which
may be remote from the computing system 100 and may be accessed via a network. Various example
periodic structures are shown in FIGS. 3A-3C and 4A-4B

 [0048] Process 200 proceeds next to block 202, where low wavenumber extraction of broadband
Green's functions of empty lattice and conversion to a liner eigenvalues problem is performed. In a 2D
periodic lattice of scatters of perfect electric conductor (PEC), the TM mode obeys the surface integral
equation ∫.sub.S.sub.00dl′ g.sub.P(k, k.sub.i; ρ, ρ′)[{circumflex over (n)}′.Math.∇′ψ(ρ′)]=0, for ρ in A.sub.00 (1) where ψ(ρ) is the modal eigenfunction to be determined. The periodic Green's function of the empty lattice is g.sub.P(k, k.sub.i; ρ, ρ′) that has no scatterer and is represented in expansions/summations of plane waves. The conventional method of moments (MoM) searches the frequency/wavenumber k that obeys Eq. (1). This conventional method is generally inefficient because of three issues/disadvantages: (i) the eigenvalue problem is nonlinear requiring an iterative search; (ii) there are multiple band solutions corresponding to multiple values of k for a single k.sub.i (as shown the
vertical lines in the band diagram in FIGS. 5A-5B, 6, 7A-7B, and 8A-8B). The iterative method is
repeated for each band solution one at a time; and (iii) the planewave summation is a slowly
convergent series. It has a second order convergence of k.sub.a.sup.−2. As described herein, the
BBGFL is used to convert the periodic Green's function into a linear eigenvalue problem. g.sub.P(k,
k.sub.i; ρ, ρ′) is expressed by using a low wavenumber extraction. [00001] g P  ( k , k _ i ; ρ _ , ρ _ ′ ) = g P  ( k L , k _ i ; ρ _ , ρ _ ′ ) + k 2 - k L 2 Ω 0 .Math. .Math. α .Math. .Math. exp  ( i .Math. k _ i .Math. 
[0049] This BBGFL method solves the three pre-mentioned disadvantages of the conventional MoM
method. (i) The summation is a fast-convergent series converging to the fourth order. (ii) When this
new expression is substituted in Eq. (1), it results in a linear eigenvalue problem as follows. Let the
surface integral ∫.sub.S.sub.00dl′ be discretized into N points and the summation of plane waves in
Σ.sub.α be kept to M plane waves. The linear matrix eigenvalue becomes

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have further modified Fan incorporate the teachings of Tsang for composing a metadevice structure design as a matrix. The one of ordinary skill in the art would have been motivated to do so to in order to better manipulate the metadevice structure design mathematically using linear algebra and other mathematically techniques, thereby better optimize metadevice structure design (Tsang: para [0002]).

	Regarding claim 6, modified Fan teaches all the limitations of claim 5. 
	Modified Fan further teaches, and Tsang also teaches wherein: 
the matrix represents a map of permittivity values and permeability values in a two-dimensional space for the metadevice (Tsang: pars [0186]- [0187]).

Tsang teaches specifically (red boxes and underlines are added by Examiner for emphasis):	

[0186] The field outside the scatterer is denoted as ψ and inside as ψ.sub.1, where ψ represents
E.sub.z for TMz polarization and H.sub.z for TEz polarization. TMz means that the magnetic field is
perpendicular to the z direction while TEz means that the electric field is perpendicular to the z
direction. The extinction theorems state that [00042] .Math. p , q .Math. .Math. ∫ S pq .Math. dl ′  [ ψ  ( ρ _ ′ ) .Math. n ^ ′ .Math. ▽ ′ .Math. g  ( ρ _ , ρ _ ′ ) - g  ( ρ _ , ρ _ ′ ) .Math. n ^ ′ .Math. ▽ ′ .Math. ψ  ( ρ _ ′ ) ] = 0 ( 1 .Math. a ) if ρ is inside any scatterer, and −∫.sub.S.sub.pqdl′ [ψ.sub.1(ρ′){circumflex over (n)}′.Math.∇′ g.sub.1(ρ, ρ′)−g.sub.1(ρ, ρ′){circumflex over (n)}′.Math.∇′ψ.sub.1(ρ′)]=0 (1b)
if ρ is not in A.SUB.pq..

[0187] In (1a) and (1b) g(ρ, ρ′=i/4H.sub.0.sup.(1) (kρ) and g.sub.1 (ρ, ρ′=i/4H.sub.0.sup.(1) (k.sub.1ρ)
are the 2D free space Green's functions in the background and in the scatterer, respectively. The
wavenumbers are
[00043] k = ω c .Math. .Math. rb , and .Math. .Math. k 1 = ω c .Math. .Math. rp
in the background and in the scatterer, respectively, where ω is the angular frequency and c is the
speed of light.

Regarding claim 7, modified Fan teaches all of the limitations of claim 6. 
Modified Fan further teaches wherein: 
converting the metadevice structure design comprises converting the permittivity values into a matrix of binary values that represent presence or absence of material (Fan: col 14, ln 32 – 40; col 47, ln 6 – col 48, ln 48; Tsang: pars [0186]- [0187]).

Fan teaches specifically (red boxes and underlines are added by Examiner for emphasis):	
A bias function is added to the total gradient value to push the pattern toward binary structures (e.g.,binary push), at 236. The binary push can be defined by G=G.sub.tot+b(2p−1).sup.2n. And, gradient



Regarding claims 16 – 18, modified Fan teaches the method for creating metadevices. Therefore, modified Fan teaches a system for generating metadevices.


Claims 8 – 12 & 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US Pat. 10,725,290), in view of Solgaard (US Pub. 2018/0319110), and in further view of Tsang (US Pub. 2018/0121580), and in further view of Young (US Pub. 2011/0205583).

Regarding claim 8, modified Fan teaches all of the limitations of claim 7, 
but, modified Fan does not explicitly disclose: 
converting the metadevice structure design further comprises converting the matrix of binary values into an image.

However, Young teaches wherein: 
converting the metadevice structure design further comprises converting the matrix of binary values into an image (Young: paras [0011] – [0012]; [0042]]).

Young teaches specifically (red boxes and underlines are added by Examiner for emphasis):	

[0011] The virtual three-dimensional object may be a computer-aided design (CAD) model (e.g. usedin engineering software packages such as AutoCAD and CATIA) or an output from any suitable computer graphics programme. The vector-based surface representation may be in any suitable format, e.g. STL (stereolithography), SAT, IGES, X3D (XML-based) or the like. 
[0012] The digitised three-dimensional representation of the object may comprise a voxelized model of the virtual three-dimensional object, i.e. effectively a three-dimensional bitmapped image of a volume enclosing the virtual three-dimensional object. Defining the enclosing volume and performing the sampling steps may be achieved using known techniques. For example, binary sampling on a regular grid may provide a binary bitmapped representation. Alternatively, distance function sampling may be applied to provide a greyscale bitmapped representation in which the distance to the surface of each sample point is encoded using a greyscale value.

[0042] The method starts from a vector-based representation of a three-dimensional model, which in this example is a perspective view of a cuboidal CAD model 10. A first step 50 in the method comprises converting the CAD model 10 into a three-dimensional image or digital representation 12.This can be carried out by sampling the volume enclosed by the CAD model 10. In effect the model is converted into a three-dimensional bitmapped image, e.g. each bit representing a voxel of the digital representation. For convenience in this example, the voxels in the digital representation 12 are show nas cuboidal, but other suitable shapes may be used.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have further modified Fan incorporate the teachings of Young for converting the matrix of binary values into an image. The one of ordinary skill in the art would have been motivated 

Regarding claim 9, modified Fan teaches all of the limitations of claim 8. 
Modified Fan further teaches and Young also teaches wherein: 
converting the metadevice structure design further comprises smoothing edges of the image (Young: paras [0022] & [0011]).

Young teaches specifically (red boxes and underlines are added by Examiner for emphasis):	
[0022] Applying the internal volume (e.g. having a microstructure) to the (solid) interior of the original virtual three-dimensional object may be achieved in a number of ways, depending on the format of that object. In this aspect of the invention, the original object is defined by a vector-based surface representation. A vector-based surface representation of the internal volume may be generated using any of a number of meshing techniques, e.g. the marching cubes approach used in an image processing technique disclosed in U.S. Pat. No. 4,710,876 which allows for reconstruction of smooth surfaces from image data. The vector-based surface representation of the internal volume may thus comprise a triangulated surface representation which effectively defines as its outer surface the "new "inside surface of the object. By designating this outer surface as an internal surface, e.g. by reversin gthe direction of the surface normals associated with the outer surface, the internal volume can be combined with the original vector-representation to yield a hollow object


Regarding claim 10, modified Fan teaches all of the limitations of claim 9. 

converting the metadevice structure design further comprises vectorizing the image (Young: para [0052]).

[0052] In a sixth step 58, the vector-based surface representation 20 of the interior surface is merged/re-integrated with the original exterior surface representation of the CAD model 10 to form robustly a hollowed out (shelled) model 22 of prescribed thickness having a microstructured interior. FIG. 1 shows a cut-away view of the hollowed out model 22, where the internal microstructure obtained by concatenating the inverted vector-based surface representation 20 with the original CAD model 10.


Regarding claim 11, modified Fan teaches all of the limitations of claim 10.  
Modified Fan further teaches and Young also teaches wherein: 
converting the metadevice structure design further comprises converting the vectorized image into a full two-dimensional structure design (Young: para [0052]).


Regarding claim 12, modified Fan teaches all of the limitations of claim 11. 
Modified Fan further teaches and Young also teaches wherein: 
converting the metadevice structure design further comprises extruding the full two-dimensional structure design to generate a three- dimensional structure design having a thickness dimension (Young: para [0052]).




Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Lin (US Pub. US 2020/0183050): Lin teaches use of inverse design algorithm to create metasurfaces.    
Quere (US Pub. 2016/0114542): Quere teaches system and process for manufacturing optical device. 
Chae (US Pub. 2018/0350111): Chae teaches the generation of matrix based upon magnetic field. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        07/08/2021


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115